Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/616387     Attorney's Docket #: 01.P115345PCT-US 
Filing Date: 11/22/2019;					
Applicant: Fay Hua et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Pre-Amendment filed 11/22/2019 has been acknowledged.
Claims 1-25 have been cancelled.
Claims 26-50 have been added.
Priority
This application is a National Stage Entry of, and claims priority to, PCT Application # PCT/US17/39648, filed on June 28, 2017.

Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Claim Objections
Claims 26, 29, 32, 34, 44 and 48 are objected to because of the following informalities:  
In regards to claim 26, line 7, the phrase “a first end of a first conductive trace to an opposite end of an adjacent second conductive trace” is confusing and should probably be --a first end of a first conductive trace of the two or more conductive traces to an of the two or more conductive traces--.  
In regards to claim 29, the phrase “a second wire coupling the second conductive trace to an adjacent third conductive trace to an adjacent third conductive trace” is confusing and should probably be --a second wire coupling the second conductive trace of the two or more conductive traces to an adjacent third conductive trace of the two or more conductive traces--.
In regards to claim 32, line 10, the phrase “a first end of a first conductive trace to an opposite end of an adjacent second conductive trace” is confusing and should probably be --a first end of a first conductive trace of the two or more conductive traces to an opposite end of an adjacent second conductive trace of the two or more conductive traces--.  
In regards to claim 34, the phrase “a second wire coupling the second conductive trace to an adjacent third conductive trace to an adjacent third conductive trace” is confusing and should probably be --a second wire coupling the second conductive trace of the two or more conductive traces to an adjacent third conductive trace of the two or more conductive traces--.
In regards to claim 44, starting with line 7, the phrase “a first end of a first conductive trace to an opposite end of an adjacent second conductive trace” is confusing and should probably be --a first end of a first conductive trace of the two or more conductive traces to an opposite end of an adjacent second conductive trace of the two or more conductive traces--.  
In regards to claim 48, lines 1-2, the phrase “opposite ends of adjacent conductive traces” should be –opposite ends of adjacent conductive traces of the two or more substantially parallel conductive traces—with the corrections other the other 112 rejections dealing with the “substantially parallel.”
  Appropriate correction is required.
	Any of claims 26-50 not specifically addressed above are objected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 26-50 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 26, 29, 32, 34, 35, 38 and 44, it is vague, unclear and confusing to what is meant by “substantially parallel.”  What the difference between parallel and substantially parallel?   This leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject matter of said claim unclear.
In regards to claim 26, line 4, recites “the substrate surface.”  This limitation lacks explicit antecedent basis in the claim, and render the claim indefinite since a substrate and a planar dielectric surface can be claimed.  Should the conductive leads extend away from “a substrate surface” or “the planar dielectric surface?”
In regards to claim 32, line 6, recites “the substrate surface.”  This limitation lacks explicit antecedent basis in the claim, and render the claim indefinite since “a substrate coupled with the die(s)” in claimed and “a planar dielectric surface” can be claimed.  Should the conductive leads extend away from “a substrate surface” or the planar dielectric surface?
In regards to claim 40, line 1, the phrase “the surface.”  There is a question as to which surface is being referred to in the limitation of “the surface.”  Therefore the claim is indefinite because it is unclear which of the two recited surfaces is to be positioned to a distance of between about 20 to 60 micrometers.
In regards to claim 41, line 1, the phrase “the surface.”  There is a question as to which surface is being referred to in the limitation of “the surface.”  Therefore the claim 
In regards to claim 44, line 4, recites “the substrate surface.”  This limitation lacks explicit antecedent basis in the claim, and render the claim indefinite since “a substrate” and “a planar dielectric surface” can be claimed.  Should the conductive leads extend away from “a substrate surface” or “the planar dielectric surface?”
In regards to claim 44, line 5, the phrase “the surface.”  There is a question as to which surface is being referred to in the limitation of “the surface.”  Therefore the claim is indefinite because it is unclear which of the two recited surfaces is to be positioned so the two or more substantially parallel conductive traces are within.
In regards to claim 45, lines 1 and 2, the phrase “the surface.”  There is a question as to which surface is being referred to in the limitation of “the surface.”  Therefore the claim is indefinite because it is unclear which of the two recited surfaces is to be positioned at least partially over the conductive traces.
In regards to claim 47, lines 1 and 2 recites “the conductive contacts.”  This limitation lacks explicit antecedent basis in the claim, and render the claim indefinite since “the conductive contacts”, “conductive traces” and “conductive leads” can be claimed.  Should the conductive leads extend away from “a substrate surface” or “the planar dielectric surface?”
	Any of claims 26-50 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26-37 and 44-50, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication # 2015/0054573 A1).
In regards to claim 26, Zhou et al. (figures 1A-5) show (see paragraphs [0036]-[0056]) an apparatus comprising: a planar dielectric surface (see paragraph [0044]); two or more conductive leads (23; figure 2A; see paragraph [0045]) on the surface, the conductive leads extending away from the substrate surface; two or more conductive traces on the surface between the conductive leads (at least a pair of pads is electrically coupled to an IVR component with at least a pair of conductive leads (see paragraph [0039] and one or more of the pads 43 (see paragraph [0052]; figure 4), the traces substantially parallel to each other; and a wire coupling a first end of a first conductive trace to an opposite end of an adjacent second conductive trace, the wire extending away from the surface (parallel windings (41,42 maybe electrically coupled using one or more of the pads (43; see paragraph [0052]; figure 4). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Zhou et al.’s structure modify as detailed above to show the claimed structure for the purpose of improving its spatial use efficiency. 
In regards to claim 27, Zhou et al. further comprising a magnetic material on the surface at least partially between the conductive traces and the wire (considering a magnetically permeable core (32)  of the passive inductive component (39) is mounted upon a surface of the interposer (35) (see paragraph [0050]); figure 3)).
In regards to claim 28, Zhou et al. discloses wherein the magnetic material comprises a nickel iron alloy (considering a magnetically permeable core (12) such as a ferrite or a material with ferromagnetic properties (see paragraph [0039] and figure 1A), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. 
In regard to claim 29, Zhou et al. further comprises a second wire coupling the second conductive trace to an adjacent third conductive trace, the second wire substantially parallel to the first wire (considering parallel winding (41,42) electrically coupled using one or more of the pads (43) (see paragraph [0052] and figure 4). 
In regards to claim 30, Zhou et al. discloses wherein the conductive leads comprise ball grid array (BGA) contacts (considering that conductors (13) may include solder balls disposed on a ball grid array (BGA) (see paragraph [0036] and figure 1A). 
In regards to claim 31, Zhou et al. discloses wherein the wire comprises a metal chosen from the group consisting of: copper, gold, and silver (considering that the winding comprises a wire bond winding (see paragraph [0050]), and a person skilled in the art would arrive at the claimed invention by general experimental alone without exercising any ingenuity). 
In regards to claim 32, Zhou et al. (figures 1A-5) show (see paragraphs [0036]-[0056]) an apparatus comprising: one or more integrated circuit die(s) (see paragraph [0038]); and a substrate coupled with the die(s) (see paragraph [0044]), wherein the substrate comprises: a planar dielectric surface; two or more conductive leads on the surface (23; see paragraph [0045] and figure 2A), Applicant’s claim 32 differ Zhou et al. from the conductive leads extending away from the substrate surface; two or more conductive traces on the surface between the conductive leads, the traces substantially parallel to each other; a wire coupling a first end of a first conductive trace to an opposite end of an adjacent second conductive trace, the wire extending away from the surface in an arc-like shape; and a magnetic material on the surface at least partially between the conductive traces and the wire.  However, feature 1) is derivable from the features of Zhou et al. considering at least a pair of the pads electrically coupled to the IVR component with at least a pair of conductive leads (see paragraph [0039] in Zhou et al.), and one or more of the pads 43 (see paragraph [0052] and figure 4 in Zhou et al.), and feature 3) is derivable from the features of Zhou et al. considering that a magnetic core 32 of a passive inductive component 39 is mounted upon a surface of an interposer (35; see paragraph [0050] and figure 3 in Zhou et al).  
Therefore, it would have been obvious to one of ordinary skill in the art to use Zhou et al.’s structure modify as detailed above to show the claimed structure for the purpose of improving its spatial use efficiency. 
In regards to claim 33, Zhou et al. discloses wherein the magnetic material comprises a nickel iron alloy (considering a magnetically permeable core (12) such as a ferrite or a material with ferromagnetic properties (see paragraph [0039] and figure 1A), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. 
(considering parallel winding (41,42) electrically coupled using one or more of the pads (43) (see paragraph [0052] and figure 4).
In regards to claim 35, Zhou et al. further comprises three or more substantially parallel wires coupling opposite ends of adjacent conductive traces to form turns of an inductor (Zhou et al. discloses parallel winding 41,42 electrically coupled using one or more of the pads 43 (see paragraph [0052] and figure 4). 
In regards to claim 36, Zhou et al. discloses wherein the conductive leads comprise ball grid array (BGA) contacts (considering that conductors (13) may include solder balls disposed on a ball grid array (BGA) (see paragraph [0036] and figure 1A). 
In regards to claim 37, Zhou et al. discloses wherein the wire comprises a metal chosen from the group consisting of: copper, gold, and silver (considering that the winding comprises a wire bond winding (see paragraph [0050]), and a person skilled in the art would arrive at the claimed invention by general experimental alone without exercising any ingenuity). 
In regards to claim 44, Zhou et al. (figures 1A-5) show (see paragraphs [0036]-[0056]) a method comprising: forming a planar dielectric surface (see paragraph [0044]); forming conductive leads (23: see paragraph [0045[ and figure 2A) on the surface, the conductive leads extending away from the substrate surface; Zhou et al. different from claim 44 in 1) forming two or more substantially parallel conductive traces within the surface, the conductive traces situated between the conductive leads; and 2) forming a wire to couple a first end of a first conductive trace to an opposite end of an adjacent second conductive trace, the wire extending away from the surface in an arc-like shape.   However, feature 1) is derivable from the features of Zhou et al. considering at least a pair pads electrically coupled to an IVR component with at least a pair of conductive leads (see paragraph [0039]), and one or more of the pads (43; see paragraph [0052] and figure 4) and feature 2) is derivable from the features of Zhou et al. considering that parallel winding 41,42 may be electrically coupled using one or more of the pads (43; see paragraph [0052] and figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art to use Zhou et al.’s structure modify as detailed above to show the claimed structure for the purpose of improving its spatial use efficiency. 
In regards to claim 45, Zhou et al. further comprises depositing a magnetic material on the surface at least partially over the conductive traces (Zhou et al. discloses the magnetic core 32 of passive inductive component 39 is mounted upon a surface of the interposer (35; see paragraph [0050] and figure 3). 
In regards to claim 46, Zhou et al. discloses wherein depositing a magnetic material comprises depositing a nickel iron alloy (considering that the winding comprises a wire bond winding (see paragraph [0050]), and a person skilled in the art would arrive at the claimed invention by general experimental alone without exercising any ingenuity). 
In regards to claim 47, Zhou et al. further comprises bonding the conductive contacts to a system board (see paragraphs [0022] and [0064]) and forming mold underfill (inherent) surrounding the wire 41,42 and conductive contacts 43. 
In regards to claim 48, Zhou et al. further comprises forming multiple parallel wires 41,42 coupling opposite ends of adjacent conductive traces. 
In regards to claim 49, Zhou et al. discloses wherein forming the wire comprises performing a wirebonding process (see paragraph [0037]). 
In regards to claim 50, Zhou et al. discloses wherein forming the conductive leads comprises forming BGA contacts (considering that conductors (13) may include solder balls disposed on a ball grid array (BGA) (see paragraph [0036] and figure 1A). 
s 38-43, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication # 2015/0054573 A1) in view of Gardner et al. (U.S. Patent Application Publication # 2016/0379752 A1). 
In regards to claim 38, Zhou et al. (figures 1A-5) show (see paragraphs [0036]-[0056]) an integrated circuit package comprising: one or more integrated circuit die(s) (paragraph [0038]); and a substrate coupled with the die(s) paragraph [0044]), wherein the substrate comprises: a planar dielectric surface; two or more solder balls (13; paragraph [0036] and figure 1A).  Zhou et al. fail to explicitly show a system comprising: 1) a display subsystem; 2) a wireless communication interface; 3) two or more conductive traces on a surface between solder balls, the traces substantially parallel to each other; and 4) a wire coupling a first end of a first conductive trace to an opposite end of an adjacent second conductive trace, the wire extending away from the surface.   However, Gardner et al. is cited for showing variable inductor and wireless communication device including variable device for conversion of a baseland signal to a radio frequency (RF) range. Gardner et al. figure 9 discloses feature 1) is derivable form the features of Gardner et al. considering a display such as an LCD screen including a touch screen (see paragraph [0033]), feature 2) is derivable from the feature of Gardner et al. considering a communication device (see paragraph [0033]), feature 3) is derivable from the feature of Zhou et al. considering at least a pair of pads electrically coupled to an IVR component with at least a pair of conductive leads (see paragraph [0039] in Zhou et al.), and one or more of the pads (43; paragraph [0052] and figure 4), and feature 4) is derivable form the feature of Zhou et al. considering that parallel windings 41,42 may be electrically coupled using one or more of the pads (43; paragraph [0052] and figure 4 in Zhou et al.). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Gardner et al.’s LCD screen to modify Zhou et al.’s structure for the purpose of providing devices and components that support variable frequency bands. 
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regards to claim 39, Zhou et al. in view of Gardner et al. discloses wherein the solder balls comprise a pitch spacing of between about 200 and 400 um (Zhou et al. considers solder balls disposed on a ball grid array (BGA) (see paragraph [0036] and figure 1A in Zhou et al.) and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. 
In regards to claim 40, Zhou et al. in view of Gardner et al. discloses wherein the wire extends away from the surface to a distance of between about 20 and 60 um (Zhou et al. considers that first and/or second winding 51,52 comprise a wire bond wind and figure 5 in Zhou et al.) and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. 
In regards to claim 41, Zhou et al. in view of Gardner et al. further comprises a magnetic material on the surface at least partially between the conductive traces and the wire (considering a magnetically permeable core (32)  of the passive inductive component (39) is mounted upon a surface of the interposer (35) (see paragraph [0050]); figure 3)).
In regards to claim 42, Zhou et al. in view of Gardner et al. discloses wherein the wire comprises a metal chosen from the group consisting of: copper, gold, and silver (considering that the winding comprises a wire bond winding (see paragraph [0050]), and a person skilled in the art would arrive at the claimed invention by general experimental alone without exercising any ingenuity). 
In regards to claim 43, Zhou et al. in view of Gardner et al. discloses wherein the solder balls comprise ball grid array (BGA) contacts (considering that conductors (13) may include solder balls disposed on a ball grid array (BGA) (see paragraph [0036] and figure 1A). 
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









5/22/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826